U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 24F-2 Annual Notice of Securities Sold Pursuant to Rule 24f-2 1 Name and Address of Issuer: Principal Life Insurance Company Separate Account B The Principal Financial Group Des Moines, IA 50392-2080 2 The name of each series or class of securities for which this Form is filed (If the Form is being filed for all series and classes of securities of the issues, check the box but do not list series or classes): X 3 Investment Company Act File Number: 811-02091 Securities Act File Number: 02-37988, 02-78001, 33-74232, 33-44670, 33-44565, 333-63401, 333-40254, 333-116220, 333-128079 4a Last day of fiscal year for which this notice if filed: 12/31/2009 4b Check this box if this Form is being filed late (i.e., more than 90 calendar days after the end of the issuer's fisc al year). (See Instruction A.2) N/A Note: If the Form is being filed late, interest must be paid on the registration fee due. 4c Check box if this is the last time the issuer will be filing this Form. N/A 5 Calculation of registration fee: (i) Aggregate sale price of securities sold during the 02-37988 $ 58,302 fiscal year in reliance on rule 24f-2: 02-78001 136,563 33-44565 1,670,026 33-44670 11,875,917 333-63401 7,804,812 33-74232 325,928,128 333-40254 104,213,698 333-116220 972,152,137 333-128079 4,656,259 1,428,495,842 (ii) Aggregate price of shares redeemed or 02-37988 $ 312,707 repurchased during the fiscal year: 02-78001 228,435 33-44565 2,258,197 33-44670 12,128,799 333-63401 15,680,144 33-74232 431,982,457 333-40254 218,925,609 333-116220 466,199,969 333-128079 5,053,491 1,152,769,808 (iii) Aggregate price of shares redeemed or repurchased during any prior fiscal year ending no earlier than October 11, 1995 that were not previously used to reduce registration fees payable to the Commission: 0 (iv) Total available redemption credits [Add items 5(ii) and 5(iii)]: 1,152,769,808 (v) Net Sales - If Item 5(i) is greater than Item 5(iv) [subtract Item 5(iv) from Item 5(i)]: 275,726,034 (vi) Redemption credits available for use in future years if Item 5(i) is less than Item 5(iv) [subtract Item 5(iv) from Item 5(i)]" N/A (vii) Multiplier for determining registration fee (See Instruction c.9): (viii) Registration fee due [Multiply Item 5(v) by Item 5(vii)] (enter "0" if no fee is due): 19,659.27 6 Prepaid Shares If the response to Item 5(i) was determined by deducting an amount of securities that were registered under the Securities Act of 1933 pursuant to rule 24e-2 as in effect before [effective date of rescisision of rule 24e-2], then report the amount of securities (number of shares or other units) deducted here: . If there is a number of shares or other units that were registered pursuant to rule 24e-2 remaining unsold at the end of the fiscal year for which this form is filed that are available for use by the issuer in future fiscal years, then state the number here: . 7 Interest due-if this Form is being filed more than 90 days after the end of the issuer's fiscal year (see Instruction D): + 0 8 Total of the amount of the registration fee due plus any interest due [line 5(viii) plus line 7]: 19,659.27 9 Date the registration fee and any interest payment was sent to the Commission's lockbox depository: 03/26/10 Method of Delivery: X Wire Transfer N/A Mail or other means THE 24F-2 FEE IS PAID BY 33-44565. Signature This report has been signed below by the following persons on behalf of the issuer and in the capacities and on the dates indicated: Principal Life Insurance Company Separate Account B By /s/ Joyce N. Hoffman Joyce N. Hoffman Senior Vice President and Corporate Secretary Date: 26th day of March, 2010
